Citation Nr: 1224815	
Decision Date: 07/17/12    Archive Date: 07/20/12

DOCKET NO.  07-15 258	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for residuals, shrapnel wounds, right knee and left side of chin.


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

A. Adamson, Counsel


INTRODUCTION

The Veteran served on active duty from January 1970 to August 1971, to include service in the Republic of Vietnam. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2006 decision of the Roanoke, Virginia, Department of Veterans Affairs (VA) Regional Office (RO), which, inter alia, denied service connection for residuals, shrapnel wounds, right knee and left side of chin.  The Veteran perfected an appeal as to this issue. 

In December 2009, the Board remanded this matter for additional development of the record, after which the RO continued its denial, as seen in the April 2012 supplemental statement of the case (SSOC).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify the Veteran if further action is required.


REMAND

While the Board sincerely regrets any additional delay, a review of the claims file reveals that further RO action on the claim on appeal is warranted. 

The Veteran asserts that during a mortar attack in 1971, while he was stationed in Vietnam, he incurred shrapnel wounds to the left side of his chin and to his right knee.  He reports that he did not seek treatment for this injury at the time during service, or at any time since.  He now contends that he has residuals from the shrapnel wounds, including retained shrapnel.  Also of record is a letter from a man who states he was with the Veteran when they were attacked by mortars and that there were wounded and dead at that time. 

At the time of his claim, the Veteran stated that he currently still has shrapnel pieces beneath his skin.  The Board points out that lay testimony is competent to establish the presence of observable symptomatology.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Also, in an October 2006 statement, he reported that x-rays show the shrapnel.  He submitted the original x-ray images, but the record reflects that the RO returned those to the Veteran and requested that he obtain a narrative report of the findings.  A review of the claims folder fails to show that any such findings were received.  It is unclear whether the x-rays were from a VA or private healthcare facility.  On remand, the RO/AMC should seek information from the Veteran as to what healthcare facility provided the x-ray examination referred to in October 2006, and then assist the Veteran in obtaining the relevant evidence related to that x-ray.  The current procedures prescribed in 38 C.F.R. § 3.159(c) should be followed with respect to requesting records.

Also, since the Board's 2009 remand, the Veteran has been incarcerated at the Southwest Regional Jail in Duffield, Virginia.  As was accurately noted by the Veteran's representative in the May 2012 VA Form 646, the RO has not made any attempts to obtain medical evidence from the prison facility or to obtain a statement from a prison doctor to substantiate the Veteran's allegations related to currently existing shrapnel wounds.  

On remand, the RO/AMC was to obtain an opinion addressing the medical relationship, if any, between any current shrapnel wounds, and service.  The Veteran was scheduled for examination and notice was mailed in March 2010, but in May 2010 the RO was notified of the Veteran's incarceration.  The examination was rescheduled and the RO appears, from notes in the record, to have attempted to have the Veteran transported to the facility for examination.  The examination was scheduled at the Mountain Home VA Medical Center, which is in Tennessee.  Apparently, prison policy was that inmates would not be transported across state lines for examination.  There is no evidence that the RO either attempted to reschedule the examination for a facility in Virginia, or to attempt to obtain an opinion from a prison physician.  

On remand, current procedures prescribed in 38 C.F.R. § 3.159(c) should be followed with respect to requesting records from both private and Federal facilities in attempting to obtain, and associate with the claims file, relevant records from the prison healthcare facility.  Also, further attempts should be made to afford the Veteran his requisite examination, including attempting to locate a suitable facility within the Commonwealth of Virginia for examination, or, if such examination location is not feasible, requesting a statement from the prison physician.  

Finally, the Board observes that the Veteran submitted a statement in November 2010 indicating that he expected to be released in 2012.  Prior to the development related to examination, the RO/AMC should confirm that the Veteran remains incarcerated.  If not, the examination may be scheduled using the normal VA procedures.

Accordingly, the case is REMANDED for the following action:

1.  Confirm whether or not the Veteran remains incarcerated. 

2.  Obtain from the Veteran information as to what healthcare facility conducted the x-ray submitted by him in October 2006, which reportedly shows shrapnel in his face and knee.  Once the requisite information is received, the current procedures of 38 C.F.R. § 3.159(c) should be followed with respect to requesting the narrative report related to that x-ray, as well as any additional relevant records from the facility identified.  All records and/or responses received should be associated with the claims file. 

3.  Obtain and associate with the claims folder the clinical records from the prison healthcare system for the Veteran's period of incarceration, which may show evidence of currently existing shrapnel wound residuals, as claimed by the Veteran.  38 C.F.R. § 3.159(c) should be followed with respect to requesting records from both private and Federal facilities.  

4.  After all records and/or responses received from each contacted entity have been associated with the claims file, the RO should again attempt to schedule the Veteran for VA examination to assess the nature and etiology of any current shrapnel wound residuals of the face (chin) or right knee.  If the Veteran remains incarcerated, and if possible, the examination should be scheduled in a facility within the state lines of Virginia so that the prison officials may be asked to transport him to the facility for examination within their guidelines.  If the Veteran is no longer incarcerated, then no special action as to the examination venue need be taken.  And, if the Veteran is incarcerated, but transportation to an appropriate facility in Virginia is not possible, then the examination question should be asked of a prison physician, if possible.

For the sake of clarity, the Board repeats its examination directive, below:

The Veteran should be scheduled for an appropriate VA examination to determine if he has any residuals of shrapnel wounds as a result of service.  The claims file should be made available to the examiner, and the report of examination should include discussion of the Veteran's documented medical history and assertions.  All appropriate tests and studies should be accomplished, including x-ray examination, and all clinical findings should be reported in detail. 

The examiner should clearly identify whether the Veteran has current shrapnel wound residuals.  The examiner should provide an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that any such shrapnel wound residuals had their onset in or are medically related to service. 

The examiner should set forth all examination findings, along with complete rationale for the conclusions reached, in a printed (typewritten) report. 

5.  The Veteran's entire file should then be reviewed and his claim readjudicated.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and afforded the opportunity to respond.  Thereafter, the case should be returned to the Board in accordance with applicable procedures.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


